 In the Matter of THE Boss MANUFACTURING COMPANYandINTER-NATIONAL GLOVE WORKERS' UNION OF AMERICA, LOCAL No. 85CasesNos. C-115 and R-40GloveManufacturing Industry-Labor Dispute Affecting Commerce SinceFirstHearing in the Case:Board's order of August 27, 1937, notinvalidatedby existence or absence of threat of labor dispute or by othercircumstancesarising subsequent to the commission of the unfair laborpractices-Reinstate-ment of Discharged Employees:readjustments required to effect the rein-statement pursuant to Board'sorderheld immaterial in determiningwhetherreinstatementshould be ordered ; recommendation thatBoard's order be changedto set forthinmore detailthe mechanicsof reinstatementpreviously ordered ;employment in anothercityrequiring commutationof employeenot substan-tially equivalentemployment-Representatives on August 27, 1937, and in May1938:proof of choice:membershipinUnion ;defection in Union's ranks, whennot accompanied by proof that due to some causeother thanrespondent'sunfair laborpractices,does not negative finding ofmajorityprior to commis-sion of the unfair labor practices-Strikers:recommendationthat sectionof Board's order requiring their reinstatementwith backpay be enforced asissued,since no proofthatreinstatement already effected was without prejudiceto seniorityor otherrights andprivileges-Collective Bargaining:meeting withunion representatives but refusing to recognize union as exclusive representa-tive,althoughit represents a majority,does not satisfy requirements of Act ;discontinuance of refusal to bargainno bar toBoard's order against resump-tion of suchrefusal-Recommendation:that Board's order be enforced as issued,with certainchanges noted.Mr. Robert R. Rissman,for the Board.Fyffe and Clarke, by Mr. A. J. Smith.andMr. John Harrington,ofChicago, Ill., for the respondent.Mr. A. G. Koplow,of counsel to the Board.SUPPLEMENTAL FINDINGS OF FACTANDRECOMMENDATIONFebruary 20, 1939On August 27, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision 1 in the above-entitled case inwhich it found that The Boss Manufacturing Company,Kewanee,Illinois, herein called the respondent, had engaged in and was en-gaging in unfair labor practices within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the National Labor Rela-13 N. L. R. B. 400.11 N. L.R. B., No. 41.432 THE BOSS MANUFACTURING COMPANY ET AL.433tions Act, 49 Stat. 449, herein called the Act, and ordered the respond-ent to cease and desist from such practices and to take certainaffirma-tive action which the Board found would effectuate the policies ofthe Act.On October 25, 1937, the Board, pursuant to Section 10 (e) of theAct, petitioned the United States Circuit Court of Appeals for theSeventh Circuit, herein called the Court, for the enforcement of itsorder of August 27, 1937, and filed with said Court a transcript ofthe entire record in the proceedings before the Board.Thereafter,the respondent petitioned the Court for leave to adduce additionalevidence, alleging in its petition, inter alia :(14)That testimony upon the following matters is materialand necessary to enable this Court to determine whether theorder of the Board should be enforcedA. The existence or absence or threat of any labor disputeor labor trouble affecting interstate commerce at the respond-ent's plant since the date of the hearing in the above-entitledcause, namely, April 30, and May 1, 1936.B. The situation in regard to the jobs of the four, personswhom respondent is ordered to reinstate and the effect ofsuch reinstatement upon other employes of respondent, andthe situation with respect to those persons.C. The question as to who are the representatives of theemployes of respondent for purposes of collective bargainingat the present time and at the time of the entry of the Board'sorder.D. The entire question of the status of employes of re-spondent on strike August 8, 1935, including who are to beregarded as such employes.E. All other facts and circumstances that have arisen sinceMay 1, 1936, and that are pertinent in determining whether theenforcement of the Board's orders is proper under the provi-sions ofthe Act.WHEREFORE,THISRESPONDENT PRAYS THATthisHonorable Courtorder additional testimony upon the aforesaid matter to be takenbefore the Board, its member, agent or agency, and to be madea part of the transcript in this cause.The Board opposed the petition.On January 12, 1938, the Courtentered an order "granting leave to adduce additional testimony sub-ject to a motion to strike said testimony when subsequently adduced."Pursuant to notice duly served upon the respondent and upon In-ternational GloveWorkers' Union of America, Local No. 85, hereincalled the Union, a hearing was held in Kewanee, Illinois, on May 5and 6,1938, and in Chicago, Illinois, on May 12, 1938, before Horace 434DECISIONSOF NATIONALLABOR RELATIONS BOARDA. Ruckel, the Trial Examiner duly designated by the Board, forthe purpose of according the respondent the opportunity to adducesuch additional testimony.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded to the parties.The Board called no witnessesat this hearing, and limited its participation to cross-examination ofwitnesses for the respondent.During the hearing, and again at the close of the hearing, theBoard's attorney made various motions to strike the testimony ofwitnesses.The rulings of the Trial Examiner denying the motionsare hereby affirmed except in so far as they are inconsistent with thefindings below.The Trial Examiner also made numerous rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed these rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On August 23, 1938, the Trial Examiner filed an Intermediate Re-port, which was duly served upon the respondent and upon the Union,in which he made certain findings and recommended that the Board'sorder of August 27, 1937, be reaffirmed except as to that portion of itwhich directs the reinstatement of those employees on strike August8, 1935.The Intermediate Report also granted the parties the rightto request oral argument.The respondent filed exceptions to theIntermediate Report and submitted a brief in support of such excep-tions, but made no request for oral argument.The Board has con-sidered the respondent's exceptions to the Intermediate Report andfinds them to be without merit.In its decision of August 27, 1937, the Board found, inter alia, thatthe respondent, an Illinois corporation, maintains its principal officesand a plant at Kewanee, Illinois, and sales offices and branch factoriesin Toledo, Findlay, and Bluffton, Ohio; Fort Wayne and Lebanon,Indiana; Chicago, Peoria, and Kewanee, Illinois; Kansas City, Mis-souri; Los Angeles, California; and Brooklyn and New York, NewYork; that it is engaged principally in the manufacture, sale, anddistribution of workmen's gloves, mittens, and corn huskers; that over50 per cent of the raw materials purchased by the respondent comefrom States other than the State of Illinois; that most of the re-spondent's finished products are sold and shipped to its branch salesoffices and customers throughout the United States; and that its grossbusiness transacted during 1935 was $4,327,194.84, of which $1,155,-079.03 was transacted in Illinois.With respect to the unfair laborpractices, the Board found that between July 5 and July 20, 1935,the respondent discriminatorily discharged four employees to dis-courage membership in the Union; that on September 8, 1935, andat all times thereafter, the respondent refused to recognize and bar-gain collectively with the Union, which was the duly designated THE BOSS MANUFACTURING COMPANY ET AL.435representative of a majority of its employees in an appropriate unit;and that by reason of said unfair labor practices the respondent'sproduction workers struck from August 8 to October 16, 1935.TheBoard further found that such activities of the respondent, occurringin connection with the business operations of the respondent, havea close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and have led and tend to lead tolabor disputes burdening and obstructing commerce and the freeflow of commerce. The Board thereupon made conclusions of lawconsistent with the above findings.The Board's order provided, insubstance, that the respondent (1) cease and desist from engaging inthe unfair labor practices; (2) offer reinstatement to their formerpositions to four named employees and make them whole for anyloss of pay they may have suffered by reason of their discharge; (3)upon application offer reinstatement to certain striking employeesand make them whole for any losses they may suffer by reason of arefusal of their application for reinstatement; (4) upon request,bargain collectively with the Union as the exclusive representative ofall its production employees, excepting supervisory and clerical em-ployees; and (5) post notices throughout its plant stating that it willcease and desist from its unfair labor practices.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.The existence or absence or threat of any labor dispute affectinginterstate commerce at respondent's plant since the date of thehearing, April 30 and May 1, 1936Evidence introduced in the instant proceeding establishes that sinceMay 1, 1936, there has been no interruption of production at therespondent's plant by reason of a labor dispute of any kind.Therespondent introduced no evidence that the character or volume ofits business in commerce has changed materially since that date.The respondent apparently contends that its activities since May1936, occurring in connection with its business operations, have notled nor have tended to lead to labor disputes burdening or obstruct-ing commerce or the free flow of commerce and that therefore com-pliance with the Board's order will not effectuate the policies of theAct.The respondent's contention is untenable.Section 1 of the Act states in part :Experience has proved that protection by law of the right ofemployees to organize and bargain collectively safeguards com-merce from injury, impairment, or interruption, and promotesthe flow of commerce by removing certain recognized sources ofindustrial strife and unrest, by encouraging practices funda- 436DECISIONSOF NATIONALLABOR RELATIONS BOARDmental tothe friendly adjustment of industrial disputesarisingout of differences as to wages, hours, or other working condi-tions, and by restoring equality of bargaining power betweenemployers and employees.It is hereby declared to be the policy of the United States toeliminate the causes of certain substantial obstructions to thefree flow of commerce and to eliminate these obstructions whenthey have occurred by encouraging the practice and procedureof collective bargaining and by protecting the exercise by work-ers of full freedom of association, self-organization, and designa-tion of representatives of their own choosing, for the purposeof negotiating the terms and conditions of their employment orother material aid or protection.Whether the respondent's activities since 1936 have resulted in theactual obstruction of commerce or the free flow of commerce, andwhether the threat of such obstruction has since been imminent, can-not affect the propriety of the Board's order. In the case ofCloverFork Coal Company v. National Labor Relations Board,2the peti-tioner urged that the Board's order be set aside because no strike orthreat of strike had resulted from the alleged unfair labor practices.The Court, in denying the petition to set aside the order, stated :Itmust, we think, be concluded that it is the prevention ofstrikes, the impact of which upon interstate commerce when andif they occur will directly and immediately burden or obstructsuch commerce, that furnishes the ground for the exercise of theCongressional power.The immediacy and directness of the ef-fect of industrial strife upon interstate commerce is the test ofjurisdiction, and unfair labor practices fall within the scope ofthe Act by reason of the fact that long and painful experienceteaches that in the generality of cases, if not in particular in-stances, they lead to such strife . . .But the purpose of theAct is remedial rather than punitive, and the court has recog-nized the protective power of Congress to "foresee" and "fore-stall." aIn the instant case it is sufficient that prior to the issuance of itsorder the Board found that the respondent had engaged in unfairlabor practices and that such unfair labor practices, having occurredin connection with the business operations of the respondent, had aclose, intimate, and substantial relation to trade, traffic, and coln-297 F. (2d)331, 334 (C. C. A 6th)8 See alsoNational LaborRelationsBoard v. FruehaufTrailer Company et al,301U. S 49, 56,in which case the respondent contendedthat "the testimonynegatived anyshowing of labor difficulties and that since its first operationsthere hadnot been a strikeat the plant which hampered its operations."The Courtheld such contention of nomerit in determining the validity of the Board's order.National Labor Relations Boardv.Jones & Laughlin Steel Corporation,301 U. S. 1. THE BOSS MANUFACTURING COMPANY ET AL.437merce, and had led and tended to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Moreover, the record is clear that the respondent has persisted inits unfair labor practices by reason of its failure to comply with theBoard's order, nor does the present proceeding operate to stay suchcompliance 4As shown below, the respondent has refused to bar-gain collectively with the Union and has failed to reinstate the em-ployees whom it had discharged because of their union activities.The delays incident to the administration of the Act cannot vest aprescriptive right-in the respondent to continue in its unfair laborpractices.We conclude that the respondent's activities constituting unfairlabor practices tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.II.The situation in regard to the jobs of the four persons whomrespondent is ordered to reinstate, the effect of such reinstatementupon other employees of the respondent, and the situation withrespect to those personsIn its decision of August 27, 1937, the Board found that MarionMcCullough, Jerry Barry, Grace Bremmer, and Jess Harlan, allemployed in the respondent's leather-cutting department, had beendischarged because of their union activities. In the section of itsdecision designated "Remedy," the Board stated that the four namedemployees were entitled to reinstatement to their former positionswith back pay.The Board's order provided, inter alia, that therespondent should :a.Offer to Grace Bremmer, Jerry Barry, Marion McCullough,and Jess Harlan immediate and full reinstatement, respectively,to their former positions without prejudice to their seniority,or other rights and privileges;*d.Make whole Grace Bremmer, Marion McCullough, andJerry Barry for any loss of pay they may have suffered byreason of their discharge by payment to each of them, respec-tively, ofsa sum, of money equal to that which each of them, re-spectively, would normally have earned as wages from the dateof their discharge to the date of the offer of reinstatement pur-suant to this order, less any amount earned by each of them,respectively, during such period;e.Make whole Jess Harlan for any loss of pay he has sufferedby reason of his discharge, by payment to him of a sum of moneyequal to that which he would normally have earned as wagesSee Section10 (g) of the Act.104275-39-col xi--29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the periods from July 20, 1935, the date of his discharge,to June 22, 1936, and from the date of this decision to the timeof such offer of reinstatement, less any amount he has earnedduring such period;At no time has the respondent offered reinstatment or back payto any of these four employees.The record shows, and we so find,that the respondent's production operations have been curtailed andthat the reinstatement of these four employees would require the lay-off or discharge of four other employees.On the basis of these facts,the respondent urges that it should be relieved from complying with"the paragraphs of the Board's order quoted above.It has been held, however, that a decline in the respondent's busi-ness does not preclude compliance with the Board's order. In thecase ofNational Labor Relations Board v. Remington Rand,the Circuit Court of Appeals for the Second Circuit, in a per curiamdecision on motions dealing with the enforcement of a Board orderrequiring, inter alia, the reinstatement of certain employees, said :apparently it [the respondent] believes that the substitutions[of strikers to be reinstated for employees hired since the strike]'were not peremptorily required, in the sense that they must becarried out regardless of their effect upon the company's business-That is a mistake; the order required the substitutions uncondi-tionally, regardless as much of their effect upon- the company'sbusiness as of the hardship entailed upon those who must be'displaced***If this involves disturbance of the com-pany's business, it is no doubt unfortunate; but, having chosento challenge the law, it must abide the loss.Similarly in the instant ease, the readjustments required to effect thereinstatement, even if they work some hardship upon the respondentor upon certain employees, are immaterial in determining whetherreinstatement should be ordered.6We shall, however, recommend a clarification of our order by di-recting the manner in which the reinstatement of the employees shallbe effected.New employees hired to fill the positions left vacantby reason of the discharge of these four employees or to,fill substan-tially equivalent positions, shall be, discharged if necessary to affordreinstatement to the four employees. If, after the reinstatement of'the four discriminatorily discharged employees, there is -not sufficientemployment immediately available for all the employees, including-those reinstated, all available positions should be distributed amongthe employees in accordance with the respondent's usual method of697 F. (2d)195, 196(C.C.A. 2d).See alsoNational Labor Relations Board v.MackayRadioh Telegraph Company,304U. S. 333.6Cf. alsoMatter of Republic Steel CorporationandSteelWorkers Organizing Com-mittee, 9N.L R. B. 219;Matter of McKaig-Hatch, Inc.andAmalgamated Associationof Iron,Steel,and Tin Workers of North America,Local No. 1139,10 N L.R. B. 33. THE BOSS MANUFACTURING COMPANY ET AL.439reducing its force, without discrimination against any employee be-cause of his union affiliation or activities, following a system of sen-iority to such extent as has heretofore been applied in the conduct ofthe respondent's business.Those employees remaining after such distribution, for whom no em-ployment is immediately available, should be placed upon a prefer-ential list prepared in accordance with the principles set forth inthe previous sentence, and should thereafter, in accordance with suchlist, be offered employment in their former or in substantially equiva-lent positions, as such employment becomes available and beforeother persons are hired for such work.This would effectuate the pur-poses and policies of the Act and would work a minimum of hardshipon the respondent and on employees who might have to be displaced.The back-pay provision of the Board's order anticipates the contin-gency that work might not have been available for all the dischargedemployees for the entire period from the time of their discharge byordering "payment to each of them, respectively, of a sum of moneyequal to that which each of them, respectively,would normally haveearned as wages from the date of their discharge to the date of theoffer of reinstatement pursuant to this order, less any amount earnedby each of them, respectively, during such period."[Italics sup-plied.] 7We shall. recommend to the Court that the Board's orderof August 27, 1937, be modified to set forth the above in detail.We find from the evidence that Bremmer married after her dis-charge and that the respondent has a policy against employing mar-ried women.The respondent accordingly contends that the rein-statement of Bremmer would be in violation of the policy. Therespondent's policy, however, does not require the discharge of anunmarried girl who marries while working at the plant. If Bremmerhad not been discharged because of her union activities, then, themere fact that she married would not have caused her discharge.It is therefore apparent that Bremmer's present marital status cannotact as a bar to her reinstatement.Harlan last worked as a janitor in the leather-cutting department.The record in this proceeding shows that after his discharge hiswork was taken over by an older employee in the same department,and no new man was hired to take his place. In the Board's decisionof August 27, 1937, it is pointed out that Harlan had been trans-ferred from the sewing room 6 weeks prior to his lay-off, and a newemployee had been hired to take his job there.The respondent hasshown no reason why the man hired to do Harlan's former work in.the sewing room could not be discharged or placed on a preferentiallist and Harlan reinstated to his former position, if his job in the:leather-cutting department no longer exists.*The order in the case of Harlan varies slightly,but it containsa similarprovision. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondentmaintainsthat McCullough now has substantiallyequivalentemployment, and that therefore it need not offer him re-instatement.The evidence does not support this contention.Mc-Cullough, while steadily employed at present, has had to move toRacine,Wisconsin, and has to commute to Milwaukee, Wisconsin,where he works.Employment which necessitated McCullough's re-moval from familiarsurroundings and burdensome commutation toworkcannotbe termed "substantially equivalent."We find that hispresent employment does not constitute substantially equivalent em-ployment.We therefore need not pass upon the effect of our orderhad McCullough obtained substantially equivalent employment.III.The question as to who are the representatives of the employeesof the respondent for purposes of collective bargaining at the pres-ent time and at the timeof the entry of the Board's orderAccording to the uncontroverted testimony of Thomas H. Blair,the respondent's vice president in charge of production, 440 personswere actually working in the respondent's plant in May 1936, thedate of the previous hearing; in August 1937 there were 451.Therespondent did not adduce testimony as to the exact number of per-sons employedinMay 1938, but showed that in March 1938 therewere 409, 23 of whom were laid off in April. The record shows thatit is the policy of the respondent to retain on its pay roll all em-ployees, so long as there is a reasonable prospect of future employ-ment forthose temporarily laid off.Accordingly, we find that inAugust 1937 the respondent employed 451 persons, and in May 1938,approximately 400 persons.The Union's recording secretary, Anton White, testified that onMay 1, 1936, the Union had 269 members in the plant.He furthertestified that the only change in the membership status from thatdate to August 27, 1937, was the transfer of 3 members to otherlocals ofthe Union, leaving 266 members on the latter date.Therewere no additions to the membership until January 1, 1938.Fromthat time to the date of this hearing, some 25 new members wereadded, bringing the Union's total to approximately 291.AccordingtoWhite, at no time were there any resignations or expulsions fromthe Union, and at no time had the Union dropped any persons fromitsmembership rolls or denied members admission to union meetingsbecause of delinquency in payment of dues.His testimony was notcontroverted.The respondent sought to subpena certain records of the Union toprove that a majority of the persons claimed as members were notdues-paying members and did not attend union meetings.The Boardauthorized the issuance of subpenas to the extent of requiring theUnion to produce its membership records, application cards, and cards THE BOSS MANUFACTURING COMPANY ET AL.441of authorization, but denied it as to books of account, bylaws, andminutes of meetings.At the most, these records requested by therespondent could prove no more than that some members had becomeinactive in the Union.Such evidence, not accompanied by proof thatthe defection in the ranks of the Union was due to some cause otherthan the respondent's unfair labor practices, would not operate tonegative a finding that prior to the respondent's commission of theunfair labor practices the Union represented a majority of the em-ployees in the unit.As we have had occasion to state : "The unfairlabor practices of the respondent cannot operate to change the bar-gaining representative previously selected by the untrammeled willof the majority.""No prejudicial error was committed, therefore, in denying the re-spondent's requests to subpena the union books of account, bylaws, andminutes of meetings, and in other ways to prove delinquency in duespayment and non-attendance at meetings.We find that on August 27, 1937, and in May 1938, the Union wasthe duly designated representative of a majority of employees in theappropriate unit, and pursuant to Section 9 (a) of the Act, was theexclusive representative of all the employees in such unit for pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, or other conditions of employment.IV.The entire question of the status of employees of the respondenton strike August 8, 1935, including who are to be regarded as suchemployeesIn its decision of August 27, 1937, the Board found that the re-spondent's production workers struck on August 8, 1935, owing tothe respondent's refusal to bargain collectively with its employees andits refusal to reinstate the employees discharged because of theirunion activities.In the section of its decision designated "Remedy,"the Board stated that the respondent was under a duty to reinstatethe strikers to their former positions and to restore the status quowhich existed prior to its commission of the unlawful acts.TheBoard's order provided, inter alia, that the respondent should :4.b.Upon application, offer to those employees who were onstrike on August 8, 1935, and who have not obtained regular andsubstantially equivalent employment elsewhere, immediate andfull reinstatement to their former positions, without prejudice totheir seniority or other rights or privileges; and place those for8Matter of Bradford Dyeing Association(U. S. A.) (a Corporation)andTextileWorkers'Organizing Committee of the 0. I. 0., 4 NL. R. B. 604,616, 617. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhom employment is not available on a preferred list to beoffered employment as it arises on the basis of seniority by classi-fications before any other persons are hired;c.Make whole all employees who were on strike on August 8,1935, for any losses they may suffer by reason of any refusal oftheir application for reinstatement in accordance with paragraph4b herein, by payment to each of them, respectively, of a sumequal to that which each of them would normally have earnedas wages during the period from the date of any such refusal oftheir application to the date of reinstatement, less the amount,if any, which each, respectively, earned during said period;The evidence indicates, and we so find, that all employees of therespondent who were on strike on August 8, 1935, with the exceptionof McCullough, Barry, Bremmer, and Harlan, have been reinstatedor have been offered reinstatement bye the respondent.There is noevidence, and we are therefore unable to find, that the reinstatementwas effected without prejudice to the seniority or other rights orprivileges of those reinstated.Since the respondent made no show-ing of full compliance with this portion of the order of August 27,1937, it is apparent that the respondent's objections to the proprietyof the order quoted above are without merit.V. All other facts and circumstances that have arisen since May 1,1936, which are pertinent in determining whether the enforcementof the Board's order is proper wader the provisions of the ActIn its decision of August 27, 1937, the Board found that "on Sep-tember 8, 1935, and at all times thereafter, the respondent refusedto bargain collectively with the Union as the representative of itsemployees in respect to rates of pay, wages, hours of employmentand other conditions of employment."The Board's order provided,inter alia, that the respondent should :2.Cease and desist from refusing to bargain collectively withInternational Glove Workers' Union of America, Local No. 85, asthe exclusive representative of all its production employees, ex-cepting supervisory and clerical employees.s,ss4.Take the following affirmative action which the Board findswill effectuate the policies of the Act :###ti(f)Upon request, bargain collectively with InternationalGlove Workers' Union of America, Local No.85, asthe exclusiverepresentative of all its production employees, excepting super- THE BOSS MANUFACTURING COMPANY ET AL.443visory and clerical employees, for the purpose of collective bar-gaining in respect to rates of pay, wages, hours of employmentand other conditions of employment;The respondent introduced evidence of meetings with union represent-atives after May 1, 1936, apparently attempting to prove that it hadbargained with the Union and that therefore the Board's order re-quiring such bargaining is now unnecessary.This evidence showsthat on five separate occasions, from September 11, 1937, to April 8,1938, when the Union requested meetings, the respondent's represent-atives met and conferred with the representatives of the Union.Atthese meetings the parties discussed wages, details of pay, distribu-tion of the work, and other working conditions.At one of the con-ferences the Union's representatives requested that the respondentcomply with the Board's decision of August 27, 1937, which orderedthe respondent to cease and desist from refusing to bargain collec-tively with the Union as the exclusive representative of its employeesin the appropriate unit :A. [Blair, the respondent's vice president in charge of produc-tion] . . .As I recall it, at one of those meetings the committeecame in stating that they had received a letter from the NationalLabor Relations Board, or from the Regional Director, I don'trecall just the term used, and they inquired as to what we pro-posed to do about it.Q. About the decision?A. Yes.We advised them that the matter would be in the'hands of the"Court.That, as I recall it, was the only discussionon that point.The evidence does not sustain the contention that the respondentdid in fact bargain with the Union.We have repeatedly held thatmerely to meet with union representatives and to discuss terms doesnot satisfy the requirements of the Act if recognition of the Unionas the exclusive bargaining agency is withheld.9When the unioncommittee was told in response to its inquiry as to whether the re-spondent proposed to comply with the Board's order, that the matterwas inthe hands of the Court, the respondent in effect made manifestto the Union that it would refuse to bargain collectively with it asthe exclusive representative of its employees in the appropriate unituntil the Court had affirmed the Board's order.Further meetings,therefore, with no announced change in the attitude of the respond-ent, did not constitute collective bargaining.SeeMcKaig-Hatch, Inc.andAmalgamated Association of Iron, Steel,and Tin WorkersofNorth America,LocalNo. 1139, 10N. L. R. B. 33;Matter of The Griswold Manu-facturing CompanyandAmalgamated Association of Iron, Steel,and Tin Workers ofNorth America,Lodge No.1197,6.N. L. R. B. 298;Matter of McNeely d Price CompanyandNational Leather Workers Association, LocalNo. 30,of the C. 1.0., 6 N. L. R. B. 800. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDFurthermore, even if it can be shown that the respondent discon-tinued its refusal, upon request, to bargain collectively with the Unionwithin the meaning of the Act, the propriety of the Board's orderto bar the resumption of this unfair labor practice is clear.10We find that the respondent has refused upon request to bargaincollectivelywith the Union as the exclusive representative of itsemployees in the appropriate unit and has failed to introduce anyevidence showing the impropriety of the Board's order requiring it tocease and desist therefrom.RECOMMENDATIONUpon the basis of the supplemental findings of fact, and pursuantto Section 10 (e) of the National Labor Relations Act, the NationalLabor Relations Board hereby recommends to the United StatesCircuit Court of Appeals for the Seventh Circuit that the order ofthe Board, issued by the Board on August 27, 1937, be enforced asso issued, but modified as follows :1.By inserting in paragraph 4 (a), after the word "former," thewords "or substantially equivalent," and by adding to paragraph 4(a) the words "If, after the reinstatement, there is not sufficientemployment immediately available for all the employees, includingthose to be reinstated, all available positions shall be distributedamongthe employees in accordance with the respondent'susualmethod of reducing its force, without discrimination against anyemployee because of his union affiliation or activities, following asystem of seniority to such extent as has heretofore been applied inthe conduct of the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shallthereafter, in accordance with such list, be offered employment intheir former or in substantially equivalent positions, as such employ-ment becomes available and before other persons are hired for suchwork."2.By inserting in paragraphs 4 (d) and 4 (e), respectively, afterthe words "offer of reinstatement," the words "or placement upona preferential list." 1110 SeeConsolidated Edison Companyof New York,Inc., and itsAffiliated Companies,et at v. National Labor Relations Board, et at,59 S. Ct. 206;Federal TradeCommissionv.Goodyear Tire & Rubber Co,304 U. S. 257, 260.'The Board's Order, as modified, willread as follows :Upon thebasis of the findings offact and conclusions of law andpursuant toSection10, subdivision(c)of theNationalLabor Relations Act, the NationalLabor Relations Board hereby orders that the respondent, The Boss Manufactur-ing Company,and its officers,agents, successors,and assigns shall :1.Ceaseand desist from interferingwith, restraining,or coercing its employeesin the exerciseof their rights toself-organization,to form,join, or assist labor THE BOSS MANUFACTURING COMPANY ET AL.445organizations,to bargain collectively through representatives of their own choos-ing, and to engage inconcerted activities for the purpose of collective bargainingor other mutual aid and protection, as guaranteed in Section 7 of the Act ;2.Cease and desistfrom refusingto bargain collectively with InternationalGlove Workers' Union of America, Local No 85, as the exclusive representative ofall its production employees, excepting supervisory and clerical employees :3.Cease and desist from discouraging membership in Glove Workers' Union ofAmerica, Local No. 85, or any other labor organization of its employees, bydischarging and refusing to reinstate employees, or otherwise discriminating inregard to hire and tenure of employment or any term or condition of employment,or by threats of such discrimination4Take the following affirmative action which the Board finds will effectuate thepolicies of the Act :a.Offer to Grace Bremmer, Jerry Barry, Marion McCullough, and Jess Harlan,immediate and full reinstatement, respectively, to their former or substantiallyequivalent positionswithout prejudice to their seniority, or other rights andprivilegesIf,after the reinstatement, there is not sufficient employment im-mediately available for all the employees including those to be reinstated, all avail-able positionsshallbe distributed among the employees in accordance with therespondent's usual method of reducing its force without discrimination againstany employee because of his union affiliation or activities, following a system ofseniority to such extent as has heretofore been applied in the conduct of therespondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upon a preferentiallistprepared in accordance with the principles set forth in the previous sentence,and shall thereafter, in accordance with such list, be offered employment in theirformer or in substantially equivalent positions, as such employmentbecomesavailable and before other persons are hired for such work;b.Upon application, offer to those employees who were on strike on August 8,1935, and who have not obtained regular and substantially equivalent employmentelsewhere, immediate and full reinstatement to their former positions, withoutprejudice to their seniority or other rights or privileges ; and place those forwhom employment is not available on a preferred list to be offered employmentas it ariseson the basis of seniority by classifications before any otherpersonsare hired ;c.Make whole all employees who were on strike on August 8, 1935, for anylosses they may suffer by reason of any refusal of their application for reinstate-ment in accordance with paragraph 4b herein, by payment to each of them,respectively, of a sum equal to that which each of them would normally haveearned aswages during the period from the date of any such refusal of theirapplication to the date of reinstatement, less the amount, if any, which each,respectively, earned during said period;d.Make whole Grace Bremmer, Marion McCullough, and Jerry Barry for anyloss of pay they have suffered by reason of their discharge by payment to eachof them, respectively, of a sum of money equal to that which each of them,respectively,would normally have earnedaswages fromthe date of their dis-charge to the date of the offer of reinstatement or placement upon a preferentiallist pursuant to this order,less anyamount earned by each of them, respectively,during such period ;e.Make wholeJessHarlan forany loss ofpay he has suffered byreason ofhis discharge, by payment to him of a sum of money equal to that which henormally would have earnedas wages duringthe periods from July 20, 1935, thedate ofhis discharge,to June 22, 1936, and from the date of this decision to thetime of such offer of reinstatement or placement upon a preferentiallist, less anyamount he has earnedduring such period ;f.Uponrequest, bargaincollectivelywith International Glove Workers' UnionofAmerica, Local No. 85,as the exclusiverepresentative of all its productionemployees, excepting supervisory and clerical employees, for the purpose of collec-tive bargaining in respectto rates of pay, wages, hours of employment and otherconditionsof employment ;g.Postnotices at a conspicuousplace on each floor of the respondent'sKewaneeplant stating: (1) that the respondent will cease and desist in the manner afore-said; and(2) that said notices will remain posted for at least thirty (30) con-secutive days from the date of posting;h.Notify the Regional Director for the Thirteenth Region in writing withinten (10)days fromthe date of this order what steps the respondenthas takento comply herewith.